Citation Nr: 9913519	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-09 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of lumbar laminectomies, currently evaluated as 40 
percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
March 1970.  

This matter comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed and continued a 40 
percent rating previously assigned for postoperative 
residuals of lumbar laminectomies.

An October 1998 hearing was held.  The transcript is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.

2.  The veteran's residuals of lumbar laminectomies are 
manifested by pronounced neurological findings appropriate to 
the site of the diseased disc.  There is no showing of 
vertebral fracture residuals with cord involvement or 
ankylosis of the spine.  


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records indicate that the veteran sustained a 
compression fracture of the L1 vertebra from a fall from an 
aircraft in 1961.  The fracture healed without difficulty.  
In approximately January 1969, the veteran developed 
progressive back pain radiating into his left hip and leg.  
Later, he was admitted to the hospital after lumbar 
myelograms revealed a moderately large extradural defect at 
the L5-S1 level on the left.  A hemi-laminectomy was 
performed in April 1969.  He resumed normal duties and upon 
separation, he denied any symptoms attributable to his back 
or leg.

A July 1970 rating action granted service connection for 
residuals of lumbar laminectomy and assigned a 40 percent 
rating.  A January 1974 VA examination revealed that the 
veteran could touch his fingers to within a foot of the 
ground; there were no signs of neurological deficit in the 
lower extremities. A February 1974 rating action reduced the 
40 percent rating to 10 percent and the veteran appealed.  A 
May 1974 Board decision increased the rating to 20 percent, 
effective from the date of the reduction.  

A March 1994 VA outpatient record reflects that a computed 
tomography (CT) scan showed slight stenosis on the left due 
to bulging disc, as well as bony ligamentous hypertrophy.

In a September 1994 rating decision, the RO assigned a 40 
percent disability rating for post-operative residuals of 
lumbar laminectomies.

A June 1997 VA progress note indicates that the veteran 
complained of worsening low back pain radiating to lower 
buttocks on both sides and a weak left foot.  The veteran 
also complained of intermittent numbness in the right leg 
since his disc removal.  On examination, the back had a full 
range of motion without obvious deformity.  It was also noted 
that the veteran was unable to "heel" due to inverting of 
the left foot.  

Also dated in June 1997, a VA outpatient record reflects new 
changes of the spine, possible L5-S1 nerve impingement on the 
left side.  An assessment was severe S1 root damage, and mild 
to moderate L5 root.  The plan included a repeat lumbar spine 
CT scan due to worsening symptoms in L4, L5, and S1 nerve 
roots.

A July 1997 VA outpatient record indicates that the veteran 
complained of low back pain, particularly at the base of the 
lumbar spine and mild pain at times into the right thigh.  On 
examination, there was some restricted movement of the spine.  
Tenderness was noted at the base of the lumbar spine.  The 
impression was neuro-root impairment of L5 and S1 (L4-L5, L5-
S1).  His left Achilles reflex was absent and the veteran was 
unable to walk on his left heel.  It was noted that he had a 
mild left foot drop.  

In October 1997, the veteran filed an increased evaluation 
claim for his back disorder, stating that it had increased to 
a severe level.
 
A November 1997 VA examination report indicates that the 
examiner reviewed the claims file and medical records.  The 
veteran reported doing garden and yard work.  Since having a 
mild heart attack in 1994, the veteran reported walking two 
miles, four times a week.  In 1996, the veteran felt pain 
radiate down the back of his right lower extremity, whereas 
before the pain only radiated down the back of his left lower 
extremity.  Sometimes he developed numbness in his anterior 
right thigh.  The veteran reported taking Motrin for a long 
time, but this medication seemed to lose its effectiveness.  
He was then placed on Sulindac and Tramadol, which he felt 
was more effective in controlling his back pain.  The veteran 
reported wearing a brace on his left lower extremity when 
walking on rough terrain.  He reported that he tries to keep 
active despite the worsening pain.  

On examination in November 1997, the examiner noted that the 
veteran moved easily without apparent limitation in dressing 
and undressing.  It was noted that his posture was good and 
that there was no muscle spasm of the paraspinal muscle and 
no tenderness over the lumbar spine.  The report noted back 
flexion to 65 degrees, and extension to 25 degrees.  Lateral 
flexion was to 30 degrees on each side.  Rotation was 15 
degrees on each side.  The veteran squatted and got up 
without difficulty.  He also walked on his toes.  He was 
unable to walk on his left heel and dorsiflex the left foot.  
Straight leg raising was to 30 degrees on the right and 20 
degrees on the left.  Dorsiflexion produced no change in 
discomfort.  Both the straight leg raising and dorsiflexion 
produced low back pain.  Moreover, his left Achilles reflex 
was missing.  The report indicates that the veteran's 
circulation in his lower extremities seemed good.  The 
impression was lumbar laminectomy, post operative, with 
severe disability.  It was noted that the disability was very 
slowly progressive. 

In a January 1998 VA outpatient record, the veteran stated 
that his low back pain was better and that the prescribed 
medication was helpful.  

A February 1998 VA progress note reveals that the veteran has 
ankle-foot orthosis.  A CT scan revealed stenosis; virtually 
form L3 to S1 and vacuum phenomena at L4-5 and L5-S1.

A June 1998 VA progress note reflects a history of two back 
surgeries, laminectomies (approximately dated in 1969 and 
1972).  Left feet drop since the 1970's was noted.  

At his October 1998 hearing, the veteran stated that he had 
bilateral leg pain at times, and sporadic numbness in the 
right front thigh area.  Later, he described his leg pains as 
constant.  He indicated that his left foot was real weak and 
that he could not raise his toes on the left foot.  Moreover, 
the veteran indicated having a weak left foot, which "turns 
over real easy" if it is not on a smooth surface.  He also 
indicated that his left leg (near the ankle) was quite a bit 
smaller than his right leg.  The veteran reported taking 
medication regularly for pain and stated that it helps the 
pain.  Lying down also helps the pain.  As long as the 
veteran takes his medication, he reported that he did not 
have any problems driving his car.  He indicated that with 
his back problem, he could probably work in certain 
positions.  The veteran reported cutting his lawn with a 
riding mower and stated that his daughter would be accessible 
if he needed help.  He stated that he did not do any heavy 
lifting or any strenuous work.  When asked what he would do 
if his car had a flat tire, the veteran responded that he 
could probably change the tire and that his wife could help, 
if needed.  The veteran reported that when standing still, 
his back bothers him, but when he moves around, his back does 
not feel too bad.  

Furthermore at his October 1998 hearing, when asked if he 
still walked two miles a day, the veteran stated that it 
depended on the weather.  While on a walk, he indicated that 
he usually stops and looks around but does not sit down.  The 
veteran reported having problems, at times, getting dressed 
in the morning particularly when trying to get his foot up to 
put on his sock.  He indicated that his back pain is worse at 
the end of the day.  He reported that sometimes the pain is 
so bad that he wanted to be left alone, but this does not 
happen too often.  While sleeping, the veteran stated that he 
keeps his legs bent.  Moreover, the veteran indicated that 
since he was granted a 40 percent disability rating, he feels 
that his condition has worsened.  The veteran also indicated 
that he wears a brace on his left leg due to the instability 
in his foot.  He cannot move his toes upward and has no 
dorsal flexion.  He denied seeing any doctor or chiropractor 
outside of the VA for his back.  He also indicated that he 
could not do any type of manual labor without being in 
excessive pain.  The veteran argued that his disability has 
worsened, warranting a 60 percent disability rating.  He 
indicated that his disability is not 100 percent disabling.


Pertinent Criteria

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1998).  The provisions of 38 C.F.R. § 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.45.

Analysis

In the instant case, the veteran is service-connected for 
post-operative residuals of lumbar laminectomies, currently 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome.  Under this code, a 60 evaluation is the maximum 
evaluation, requiring evidence of a pronounced condition, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  A 40 percent evaluation is applied for severe 
symptoms characterized by recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a.  The veteran argues that his low 
back disability warrants a 60 percent evaluation.

The Board notes that the veteran's currently assigned 40 
percent evaluation is also the maximum available for 
limitation of motion of the lumbar spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  This code 
would not warrant a higher rating.  Moreover, there is no 
evidence of ankylosis of the spine or residuals of vertebral 
fracture with cord involvement, therefore, application of 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5286 (1998) are 
not warranted.

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
lumbosacral strain, 40 percent is the maximum rating provided 
and contemplates a severe disability with symptoms such as 
listing of the whole spine to the opposite side. positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).

Consequently, this case turns upon whether it can be 
demonstrated that there are pronounced symptoms that are 
compatible with sciatic neuropathy or other neurological 
findings, and whether those symptoms are with little 
intermittent relief.

Based upon the evidence of record, the Board finds that the 
veteran's post-operative residuals of lumbar laminectomies, 
including evidence of nerve root impairment, left foot drop 
and pain on use, warrant an increased rating to a maximum 60 
percent rating for intervertebral disc syndrome.  Diagnostic 
Code 5293.  Although there is no medical evidence of 
anesthesia of the entire dorsum of the foot and toes or 
muscle spasm, the veteran's symptomatology is best 
characterized by a 60 percent evaluation.  Clearly, the 
veteran has persistently and actively complained throughout 
the years that his service-connected low back disorder is 
principally manifested by lower extremity pain and sporadic 
numbness.  The situs of the pain have involved the veteran's 
legs, thighs and buttocks.  Evidence also demonstrates that 
on examination, the veteran's left Achilles reflex is absent 
and both straight leg raising and dorsiflexion produced low 
back pain.  

The Board recognizes that the veteran reported that he goes 
for a walk depending on the weather, however, he reported 
stopping and looking around, rather than walking 
continuously.  He also reported that his left foot "turns 
over real easy" if it is not on a smooth surface and that he 
wears a brace on the left lower extremity.  The medical 
evidence demonstrates that the veteran cannot dorsiflex his 
left foot.  Moreover, the veteran reported at his hearing 
that standing still worsens his back pain and that he can not 
do any heavy lifting or strenuous work.  He also indicated 
that he has problems getting his foot up to put on a sock and 
keeps his legs bent while sleeping.  Some evidence of record 
noted possible nerve impingement, while other evidence noted 
nerve root irritation.

The Board recognizes the veteran's statements that medication 
and lying down helps alleviate the veteran's pain, which 
might suggest that his disability is not without intermittent 
relief.  However, when considering all objective evidence of 
record and the veteran's own statements, the veteran's low 
back disability is best characterized as pronounced 
intervertebral disc syndrome, compatible with characteristic 
pain and "other neurological findings appropriate to the 
site of the diseased disc."

Since it is apparent that the service-connected 
intervertebral disc syndrome is productive of some lower 
extremity neurological impairment, consideration must be 
given as to whether a separate, compensable rating may be 
assigned on the basis of lower extremity neurological 
impairment, generally see Bierman v. Brown, 6 Vet. App. 125 
(1994).

Neurological impairment of the external popliteal nerve 
warrants a 40 percent evaluation for complete paralysis of 
the nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (1998).  
Complete paralysis of the popliteal nerve is manifested by 
foot drop and slight droop of the first phalanges of all 
toes, inability to dorsiflex the foot, lost extension of the 
proximal phalanges of the toes, lost abduction of the foot, 
weakened adduction, and anesthesia covering the entire dorsum 
of foot and toes.  Incomplete paralysis of the popliteal 
nerve warrants a 30 percent evaluation when manifested by 
severe symptoms, and a 20 percent evaluation for moderate 
symptoms.  Id.

The schedule of ratings specifically instructs against 
"pyramiding" or "[t]he evaluation of the same disability 
under various diagnoses."  38 C.F.R. § 4.14 (1998).  Further, 
in recognizing that a single disease entity may result in 
separate ratable disabilities, the regulations also provide 
that "[e]xcept as otherwise provided in [the] schedule, the 
disabilities arising from a single disease entity, e.g. 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately as are all other disabling 
conditions, if any." 38 C.F.R. § 4.25(b) (1998).

The United States Court of Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in Esteban v. BrownI, 6 
Vet. App. 259, 262 (1994), construed these provisions 
regarding separate disability evaluations with respect to a 
disability that resulted in multiple symptoms and stated 
"the critical component is that none of the 
symptomatology...is duplicative of or overlapping with the 
symptomatology of other two conditions." The Court found 
that three separate disability evaluations were warranted for 
the veteran's disorder.  Id.

In the instant case, the Board finds that the medical 
evidence shows that an increased rating pursuant to 
Diagnostic Code 5293 is warranted for the veteran's low back 
disability.  The Board notes that a 60 percent evaluation 
under the provisions for intervertebral disc syndrome is the 
maximum schedular evaluation.  The Board further notes that a 
60 percent evaluation takes into consideration neurological 
impairment inherent in intervertebral disc syndrome, 
"persistent symptoms compatible with "other neurological 
findings appropriate to the site of the diseased disc."  
38C.F.R. § 4.71a.  

The provisions for intervertebral disc syndrome do not 
expressly prohibit a separate neurological rating from being 
assigned.  While the holding in Esteban supports the 
assignment of neurological symptomatology of the lower 
extremity which is neither duplicative nor overlapping of the 
criteria for evaluation of intervertebral disc syndrome, the 
Board notes that foot drop is a manifestation of invertebral 
disc syndrome.  See Bierman at 126 (1994) (citing provisions 
in The Merck Manual (16th ed. 1992)).  As such, the Board 
finds that the veteran's intervertebral disc syndrome 
manifestation of a left foot drop and neuro-root impairment 
appears to be, at minimum, overlapping with the criteria in 
the schedule of ratings for impairment of the popliteal 
nerve.

The Board finds that the medical evidence in the present case 
supports a single disability evaluation pursuant to 
Diagnostic Code 5293.  The veteran's intervertebral disc 
syndrome is manifested by nerve root impairment, left foot 
drop, and lower leg atrophy of the left extremity.  The Board 
finds that these manifestations correspond to the criteria in 
the Ratings Schedule for neurologic findings appropriate to 
the site of the diseased disc and establish pronounced 
intervertebral disc syndrome with persistent symptoms with 
little intermittent relief.  Accordingly, separate 
evaluations under Diagnostic Codes 5293 and 8521 are not in 
order.  38 C.F.R. § 4.14.

In addition, with respect to the veteran's complaints of 
pain, the Board notes that the Court has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under §§ 4.40 and 4.45.  
See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In a precedent opinion, 
the VA General Counsel has held that disabilities rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, involved limitation 
of motion, which warranted consideration based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.  However, there is no basis for a 
rating in excess of the maximum schedular rating, under the 
provision for 38 C.F.R. §§ 4.40, 4.45.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, there is no evidence of vertebral deformity, spinal 
cord involvement, or abnormal mobility requiring a jury mast 
and the Board finds no provision upon which to assign a 
rating higher than 60 percent.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. 38 C.F.R. § 4.7 (1998).

Based upon the evidence of record, the Board finds that the 
veteran's post-operative residuals of lumbar laminectomies, 
including evidence of pain on use and neuro-root impairment, 
warrant an increased rating to a maximum 60 percent rating 
for intervertebral disc syndrome.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5293.  This nearly approximates pronounced 
intervertebral disc syndrome with persistent neurologic 
symptoms, characteristic pain, muscle spasm and absent deep 
tendon upper extremity reflexes, with little intermittent 
relief.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b) (1998).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's low back disability.  
There is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  In fact, the veteran 
specifically argues that his disability is 60 percent 
disabling, and does not warrant a 100 percent disability 
rating.

In sum, the Board finds that an increased evaluation to 60 
percent, but no higher, is warranted.

ORDER

Entitlement to an increased evaluation for post-operative 
residuals of lumbar laminectomies is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

